El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
*774F. E. Dyer, contra quien está pendiente nn proceso criminal, lia presentado nna solicitud a este tribunal intere-sando la expedición de un auto de mandamus por el que se ordene a la Corte de Distrito de San Juan, Sección 2a., que sobresea dicha causa.
Proveyendo a la solicitud de auto de ■mandamus fué dic-tada por este tribunal una resolución ordenando a la Corte de Distrito de San Juan, o al juez de la misma, que exprese las causas, dentro del término de diez días, por las cuales no deba expedirse el auto perentorio de mandamus. En con-testación a esta orden el demandado lia presentado una mo-ción para que se desestime la petición en la que se alegan varios fundamentos. Nuestra ley de mandamus dispone en su sección décima, que no se admitirá ninguna otra defensa o alegación escrita sino el auto y la contestación. De acuerdo con la sección 9 de dicta ley, si no se diere contestación alguna, se expedirá un auto de mandamus perentorio en contra del demandado, suponiendo siempre que el acto particular que se trata de hacer cumplir por el peticionario puede obtenerse mediante el auto de mandamus. La moción que ha sido presentada en este caso, o es una contestación o no es nada. Sólo tiene por objeto combatir los fundamentos que han sido alegados para que se expida el mandamus. De todos modos, los hechos de la solicitud tienen que ser con-siderados como admitidos como en cualquier caso de excep-ción previa. Las autoridades se pronuncian en este sentido cuando la alegación que se presenta no contiene materia al-guna que niegue los hechos de la petición. Véase especial-mente en cuanto a mandamus los casos de Beadles v. Fry, 2 L. R. A. (N. S.) 855 y Thompson v. State, 154 Pac. 503.
La petición presentada en este caso alega que el peti-cionario fué acusado y juzgado en la Corte Municipal de Bayamón a virtud de una denuncia por acometimiento y agre-sión con circunstancias agravantes, siendo las siguientes las alegaciones esenciales de dicha denuncia:
Que en 2 de junio, 1915, a las 7 a. m. y en el barrio de *775Candelaria de Toa Baja, Puerto Rico, dentro del distrito judicial municipal de Bayamón, Puerto Rico, el citado F. E. Dyer, voluntaria y maliciosamente y con la intención criminal de causar gravé daño corporal a Martha A. Caull, la acometió y agredió con los puños, produciéndole varios gol-pes en un hombro y en la espalda; que las circunstancias agravantes en este caso consistían en que el agresor era un varón adulto y fuerte y la agredida una mujer.
La Corte Municipal de Bayamón celebró el juicio de la causa y dictó sentencia en 17 de julio de 1915, declarando al peticionario culpable del delito de acometimiento y agre-sión con circunstancias agravantes y le impuso una multa de cien dólares y costas, con prisión alternativa. El peti-cionario interpuso apelación contra esta sentencia y los autos y todos los documentos relacionados con dicha causa fueron elevados a la Corte de Distrito de San Juan y archivados en ella el día 27 de julio, 1915; que el juicio en la corte de distrito fué señalado para el día 7 de octubre de 1915, en cuya fecha compareció el peticionario con su abogado y sus testigos, anunciándose listo para juicio y solicitando de la corte que el juicio se celebrase; que el Hon. Salvador Mes-tre quien había sido designado especialmente por la oficina del Attorney General de Puerto Rico para actuar en la causa y quien, en todas las fechas y ocasiones mencionadas en la solicitud, ha llevado la representación de El Pueblo de Puerto Rico, por moción oral solicitó de la corte la suspensión del juicio, y la corte contra la oposición del peticionario y sin motivo fundado o causa legal (como fué alegado en la soli-citud), declaró con lugar la moción del Fiscal y el juicio fué suspendido y transferido hasta nuevo señalamiento.
Que el juicio de la dicha causa fué señalado por segunda vez para el día 21 de diciembre de 1915, en cuya fecha com-pareció el peticionario con su abogado y testigos, anuncián-dose listo para el juicio. El abogado del Gobierno enton-ces presentó una moción escrita solicitando la suspensión y transferencia del juicio, moción que fué concedida por la *776•corte contra la oposición del peticionario sin cansa como se alega en la solicitad, para la suspensión, y sin que exis-tiera causa fundada para ello. En la misma fecha mediante moción oral, el peticionario solicitó dé dicha corte de dis-trito el sobreseimiento de la causa, fundando su moción en el artículo 448 del Código de Enjuiciamiento Criminal en relación con el 11 del propio código, por haber transcurrido más de ciento veinte días desde que la dicha causa fué ini-ciada en dicha corte sin haberse celebrado el juicio, pero la corte, sin causa legal, denegó la moción del peticionario.
El juicio de dicha causa fué señalado por tercera vez para el día 23 de febrero de 1916, en cuya fecha compare-ció vuestro peticionario con su abogado y sus testigos. En esa fecha presentó el Fiscal una moción escrita y affidavit en la que se alegaba- en sustancia que uno de los testigos más importantes de El Pueblo era Pabló Lavandero, Juez de Paz de Bayamón,. en la época en que ocurrieron los hechos denunciados; que dicho Lavandero se encontraba ausente en España por una corta temporada y debía regresar a Puerto Pico en breve término; que la declaración del referido Lavan-dero no era acumulativa y declararía más o menos en los siguientes términos:
“Que en la mañana de autos, por requerimiento de la Señora Martha Oaull, extendió la denuncia contra el Sr. Dyer; que el acu-sado Dyer fué traído a su presencia y que estaba algo ebrio a tal extremo, que se encontraba muy excitado, y en actitud colérica, te-niendo (el juez de paz) que manifestarle qüe si no se moderaba habría -de ser reducido .a prisión; que dicho Dyer le manifestó que había echado de su casa a la Señora Canil y que si se hubiera resistido hubiera hecho armas contra ella con un revólver que tenía."
Que esa declaración era esencial sin que otro testigo pu-diera declarar sobre estos particulares; que dicho Lavan-dero fué testigo en la corte municipal y si no había sido citado para este juicio anteriormente fué porque a la fecha que se hizo el señalamiento del juicio el testigo se encontraba ya ausente en España; que esta solicitud se hizo de buena *777fe y no tenía por objeto la dilación del caso; que existía nna' buena y suficiente cansa de acción contra el acusado; que en mérito de las razones expuestas el Fiscal solicitaba la suspensión de la causa basta nuevo señalamiento dentro de las conveniencias de la corte. En el juramento se dice meramente que fué jurado y suscrito por Salvador Mestre, Fiscal del Tribunal Supremo y certificado por el secretario de la corte de distrito.
Que la corte de distrito, continúa expresando la petición, -contra la oposición del peticionario y sin causa legal o mo-tivo fundado y excediéndose en el uso de sus facultades dis-crecionales, ordenó la suspensión del juicio basta nuevo seña-lamiento; que en la misma fecba, febrero 23, 1916, el peti-cionario presentó una moción jurada por escrito alegando que habían trascurrido más de ciento veinte días después de iniciarse el proceso sin haberse celebrado el juicio; que el juicio de dicha causa no había sido suspendido ni trans-ferido a petición o con el consentimiento del peticionario, y fundándose en las prescripciones del artículo 448 del Código de Enjuiciamiento Criminal solicitó de la corte el sobresei-miento de la causa; y la corte, en exceso de su discreción, declaró sin lugar dicha moción; que el peticionario en todas las ocasiones mencionadas ha insistido siempre en que se celebrase un juicio rápido de dicha causa.
La duda principal que ha tenido este tribunal ha sido sobre la cuestión de si procedería el auto de mandamus, puesto que se alega que la suspensión de un juicio es una cuestión que está dentro de la discreción de la corte, y que el mandamus no es el remedio adecuado para regular la discreción judicial. La sección 2 de la Ley-de Mandamus dispone que aun cuando el auto puede requerir a un tribunal inferior, o a un juez del mismo, para que ejecute un acto determinado, o proceda al desempeño de cualquiera de sus funciones, el auto no puede tener dominio sobre la discreción judicial.
En California, donde existe un estatuto semejante al ar-tículo 448 del Código de Enjuiciamiento Criminal, la corte *778originalmente resolvió que el auto de mandamus no procedía. Strong v. Grant, 99 Cal. 100. En ese caso el Juez Pre-sidente Sr. Beatty estuvo conforme y emitió una extensa opinión concurrente en la que hacía referencia a la injusti-cia de no concederse a un hombre que no podía obtener un juicio rápido, el recurso de habeas corpus o de mandamus. Estuvo conforme, porque creyó que los hechos en particular no justificaban la expedición de uno u otro auto. Las cortes de California han resuelto uniformemente que cuando un prisionero se encontraba en libertad bajo fianza él mismo no podía entregarse con el objeto de poner a prueba mediante habeas corpus el derecho que tenía el Estado a proceder contra él. La teoría era la de que como el acusado estaba en libertad no podía invocar el auto de habeas corpus para que se le restituyera la libertad que voluntariamente había renun-ciado.
Subsiguientemente en Ex parte Ford, 169 Cal. 334, 116 Pac. 757, en que fué presentada una solicitud para un auto de habeas corpus por falta de un juicio rápido, la Corte Su-prema de California negó la solicitud en que se interesaba dicho auto, evidentemente basada en la teoría de que no pro-cedía el auto de habeas corpus cuando el peticionario se entregaba voluntariamente, pero resolvió que el auto de mandamus era procedente, analizando y revocando el caso de Strong v. Grant, supra. La Corte Suprema de California resolvió en aquel caso, aprobando el razonamiento del Juez Presidente Sr. Beatty, que el mandamus era el único reme-dio que podía utilizarse cuando se negaba al acusado un juicio rápido; en otras palabras, en el caso de Ex parte Ford, aunque se niega el habeas corpus, se resolvió, después de una detenida consideración, que el mandamus era el reme-dio adecuado para regular determinados actos judiciales en los cuales el deber era claro o estaba envuelto un verdadero derecho del acusado, como sucede en el presente caso. El peticionario Ford, después de la decisión del caso anterior, presentó una solicitud para que se expidiera un mandamus *779la cual fué denegada por la corte inferior por virtud de los hechos, pero la Corte de Distrito de Apelaciones en la apelación revocó la sentencia de la corte inferior y el pri-sionero fué puesto en libertad. Ford v. Superior Court, 118 Pac. 86. Subsiguientemente en el caso de Hosburgh v. Murasky, 169 Cal. 50, la Corte Suprema de California aprobó la doctrina establecida en el caso de Ex parte Ford, mani-festando que procederá el mandamus para restablecer una apelación que lia sido desestimada erróneamente o para que se conceda una moción de sobreseimiento de una acusación por virtud de la cual debió haber procedido la corte inferior.
En Oklahoma el mismo principio ha sido siempre apli-cado. State ex rel Sims v. Caruthers, 98 Pac. 474, State v. Cole, 109 Pac. 736, McLeod v. Graham, Judge, 118 Pac. 160. En el caso citado últimamente se cita el de Ex parte Ford y vuelve a citarse el razonamiento del Juez Presidente Sr. Beatty en el caso de Strong v. Grant. Creemos conve-niente reproducir estas consideraciones puesto que las mis-mas regularon en gran parte el caso de Ex parte Ford.
“Una persona acusada de un delito tiene derecho a un juicio rápido para que si es inocente pueda quedar en libertad. Retenerla bajo custodia, u obligarla mediante fijación de fianza a hacer plan-tón ante una ■ corte mientras sú juicio se suspende arbitrariamente sin su consentimiento no sólo es un daño y una injusticia para tal persona, sino un detrimento al público. El objeto del estatuto, citado en la opinión de la corte (Strong v. Grant), es evitar esos males. Sin embargo, el efecto de dicha opinión, en unión de otras decisio-nes en casos análogos, es privar al estatuto del efecto para el cual fué creado, al menos en lo que respecta a su cumplimiento por esta corte, y darle un uso completamente extraño y contrario a su inten-ción. En efecto, ha sido resuelto que, sin que importe cuan injus-tificadamente el derecho concedido por el estatuto haya sido desa-tendido por la corte superior, la persona agraviada no tiene reme-dio alguno, excepto el de apelación a esta corte; y éste claramente no es tal remedio para un hombre inocente cuyo juicio ha sido irra-zonablemente pospuesto, pues al ser absuelto no tiene de qué ape-lar. Las únicas personas que pueden apelar son aquellas que han sido declaradas culpables, y si sus condenas son de algún otro modo *780ilegal, no tienen oportunidad de recurrir a este estatuto para su liberación. Por tanto, la única persona que puede obtener sus bene-ficios por la intervención de esta corte, es aquella convicta por sen-tencia que en todos sus demás particulares sea correcta o en otras palabras, aquella que realmente es culpable del delito que se le imputa. People v. Morino, 85 Cal. 515, 24 Pac. 892. Puede decirse sin temor a equivocación que la Legislatura nunca hubiera pasado tal ley si ese fuera el único caso en que pudiera hacérsele cumplir. La verdad es que la ley fue decretada como todas aquellas disposiciones análo-gas relativas al procedimiento criminal para beneficio del inocente, y no con el objeto de abrigar al culpable. T esto es verdad no sólo en cuanto a esta regla, sino en cuanto a todas aquellas de procedi-miento, necesarias para la protección de hombres inocentes injusta-mente acusados. También los culpables, como se presumen inocen-tes mientras no se demuestre su culpabilidad, pueden aprovecharse de ellas; pero sería un resultado muy extraordinario que por la volun-taria y deliberada infracción de esa regla, un hombre inocente no tuviera remedio alguno, mientras que uno debidamente convicto de un delito pudiera por virtud de la misma, evadir el castigo. Me parece que debe haber un error en alguna parte de las resoluciones que conducen a tal resultado, y creo que el error consiste en soste-ner que la parte agraviada no puede recurrir a un ma'tvdamus, como se sostiene en esta opinión, o en declarar que no puede recurrir al hateas corpus, como fué resuelto en un procedimiento anterior enta-blado por este mismo peticionario (diciembre 12, 1892). Si un hombre inocente que está encarcelado mes tras mes mientras su juicio se suspende arbitrariamente, no puede recurrir a esta corte en soli-citud de un remedio, ya mediante hateas corpus, o mandamus, no sé qué otro remedio pueda tener. La apelación, como ya hemos dicho, no es un remedio, pues él no puede apelar hasta después del juicio, y la negativa a ser traído a juicio es precisamente el perjuicio de que se queja; y además, siendo inocente, es de presumirse que será absuelto, de traérsele algún día a juicio, y que entonces no tendrá de qué apelar. No puedo llegar a admitir que no exista un reme-dio adecuado para tal perjuicio y por consiguiente estoy convencido de que procede el hateas corpus o el mandamus.”
Y en Ex parte Ford la corte dice además:
“En nuestra opinión los verdaderos medios de prueba son si la ley tiene por objeto que su resolución sea definitiva; y si no lo. .es, .si existe algún otro remedio claro, rápido y adecuado. Si la reso-*781lución del tribunal tenía por objeto ser definitiva, es evidente que no puede ser modificada bien mediante mandamus o de algún otro modo. Si el objeto no era que fuera definitiva, pero existe otro reme-dio ‘claro, rápido y adecuado,’ el auto no puede ser expedido; pues no fué su intención la de usurpar el lugar de otros remedios. Pero si la resolución no tenía por objeto ser definitiva y no existe otro' remedio adecuado; debe expedirse el auto. De otro modo habría un reconocido perjuicio sin remedio alguno. El auto se expide en tal caso para evitar un fracaso de la justicia. ■ Y este es su antiguo ofi-cio. Según dice Lord Mansfield ‘fué introducido para evitar des-orden debido a un fracaso de la justicia y defecto del poder guber-nativo (■defect of police). Por tanto, debe ser utilizado en todas las ocasiones en que la ley no lia establecido un remedio específico y cuando de acuerdo con la justicia y buen gobierno debe existir uno.’ Se citan casos.
“No tiene finalidad una orden por la que se niega el sobresei-miento de una acusación en que la moción se funda en la razón de que el juicio de un acusado ha sido suspendido ilegalmente fuera del término prescrito. Puede ser revisada en apelación si luego el acusado es traído a juicio y declarado culpable. No existe, sin embargo, apelación directamente contra la orden negando el sobresei-miento, y el derecho de apelación después de la condena no propor-ciona ningún remedio adecuado, puesto que el acusado puede no ser jamás llevado a juicio. En tales circunstancias si una persona que está en libertad bajo fianza no tiene un remedio mediante mandamus para corregir un claro abuso de discreción por parte de la corte al negarse arbitrariamente a sobreseer la acusación presentada contra él cuando no ha sido traído a juicio dentro del término espe-cificado, la garantía constitucional y el mandato estatutorio son en lo que a él respecta de ningún valor.” 116 Pac. 762.
Ahora bien, aunque no queremos que se entienda que esta-mos de acuerdo con las cortes de California al declarar que un acusado no debe entregarse e invocar el auto de habeas corpus, creemos, sin embargo, que ningún hombre está obli-gado a renunciar su libertad, y si está en libertad bajo fianza su único verdadero remedio os - el mandamus.
El artículo 448. del Código de Enjuiciamiento Criminal prescribe lo siguiente: .
*782“A menos que exista justa causa contraria, el tribunal decretará el sobreseimiento del proceso en los casos siguientes:
“1. Cuando una persona baya sido detenida para responder por la comisión de un delito público, siempre que no se haya presentado acusación contra ella en el término de sesenta días desde su deten-ción.
“2. Cuando un acusado, cuyo juicio no haya sido transferido a petición suya, no sea sometido a juicio en el término de ciento veinte días a contar desde la presentación de la acusación.”
De,, acuerdo con este artículo cuando no se demuestra justa causa, la corte está obligada perentoriamente a sobreseer la causa. Si no se demuestra justa causa creemos que la corte carece absolutamente de discreción. El derecho que tiene un hombre acusado de un delito a la celebración del juicio den-tro del término de ciento veinte días y el deber de la corte de sobreseer la causa a falta de tal juicio rápido son coex-tensivos. Cuando nada se demuestra la corte no tiene dis-creción para negarse a sobreseer la causa. Por tanto, cree-mos en primer lugar que una corte de revisión tiene derecho a examinar el estado de los autos para ver si el Gobierno alegó alguna causa justa. En Ex parte Ford se llamó la aten-ción hacia el hecho de que si la solicitud envuelve la cuestión del peso ele la prueba o del ejercicio de una verdadera dis-creción, no procederá el auto de mcmdamus; pero conveni-mos con el peticionaiúo en que en este caso no había nada que envolviera el ejercicio de discreción judicial, porque cree-mos que la moción del'Fiseal carecía enteramente de los ele-mentos esenciales de una moción válida para obtener una suspensión. Ordinariamente cuando se dice, como se ha dicho frecuentemente, que la cuestión relativa a la suspensión de un juicio descansa en la sana discreción de la corte, no ha estado envuelta ninguna cuestión de un derecho estatu-tario particular a un juicio rápido. Ninguno de los derechos que tiene un acusado a un juicio rápido estaban envueltos en la inmensa mayoría de las decisiones, en las que se decía que la suspensión de un juicio descansa en la discreción de la corte. Por ejemplo, si dentro de los ciento veinte días *783la corte suspende un caso hasta una fecha que está todavía comprendida en los ciento veinte días, no puede surgir cues-tión alguna acerca del derecho del acusado a que la causa sea sobreseída de acuerdo con el artículo 448 del Código de Enjuiciamiento Criminal; dentro de ese término la dis-creción es prácticamente absoluta. Si se hace una solicitud fuera de ese término, la corte, como hemos dicho, a no ser que se alegue alguna razón, carece de discreción. Puede de-cirse que Ja corte siempre tiene discreción para suspender un caso, en tanto se trata de la mera cuestión de suspen-sión, independientemente de' algún derecho adquirido por el acusado. Sin embargo, cuando el acusado como lo hizo en la corte inferior, presente una moción para que la causa sea sobreseída por no haber sido juzgada dentro de los ciento veinte días, es el deber de la corte no tomar en consideración si tenía o no discreción para ordenar la suspensión, sino ver si el juicio había sido demorado por más de ciento veinte días sin causa razonable y sin la conformidad del acusado. En otras palabras, era el deber de la corte sentenciadora en este caso ver si había sido alegado algún motivo justifi-cado para la suspensión de la causa por espacio de tanto tiempo. La cuestión era si el Fiscal en este caso concreto había alegado motivos justificados para la demora. El mero hecho de que la corte había suspendido el caso a instancia del Fiscal en varias ocasiones no era una razón suficiente. La corte sentenciadora debió haber examinado los hechos y cerciorádose de si la suspensión por ciento veinte días o más se hizo con justa causa. Y donde no haya habido dis-puta en cuanto a los hechos la corte de revisión tiene el mismo derecho.
También se ha resuelto que el deber de mostrar justa causa se hace todavía más necesario después de cada sus-pensión sucesiva. Cuando el peticionario en este caso pre-sentó una moción para el sobreseimiento de la causa ya el caso había sido suspendido dos veces, a pesar de su opo-sición y como él afirma, sin justa causa. Ahora bien, aun-*784que su aleg’ación de que las anteriores suspensiones se hicie-ron sin justa causa puede ser una mera conclusión legal,, creemos, de acuerdo con las autoridades, que el peso de la prueba lo tenía el Gobierno para establecer de algún modo que las anteriores suspensiones se hicieron con justa causa.
Deben expresarse, hechos precisos y no meras generali-dades o conclusiones de ley; y en vista de la presunción de que ei promovente trataría de probar su caso en la mejor forma posible y haría mención de todo aquello que tienda a obtener la suspensión, las manifestaciones contenidas en el affidavit serán interpretadas lo más estrictamente posible en su contra. 6 R. C. L. 562 y autoridades citadas en la nota. El acusado estuvo allí presente cada vez que el juicio había sido señalado insistiendo en la celebración del mismo. Cree-mos que el Gobierno no . ha demostrado nada en absoluto, excepto en lo que respecta a la última suspensión, y como hemos visto, los hechos de la petición no han sido controver-tidos. Examinaremos, sin embargo, la última suspensión bajo la teoría de que las anteriores suspensiones se hicieron con alguna justificación legal. Sin embargo, por razón de estas anteriores suspensiones la solicitud presentada por- el Fiscal en este caso para obtener una nueva suspensión estaba sujeta a un severo análisis al ser presentada la moción de sobreseimiento.
Creemos que la mera inspección del affidavit y moción presentados por el Fiscal demuestran que los hechos sobre los cuales había de declarar Lavandero eran sumamente re-motos en vista de los hechos alegados en la acusación. Nos parece que las manifestaciones hechas por el acusado ante el juez de paz no tienen prácticamente fuerza probatoria o lógica al tratar de establecer un acometimiento con los puños por el referido Dyer, en el barrio Candelaria. Lo más que puede decirse del affidavit es que el acusado estaba embria-gado y excitado ante el juez de paz y que dijo que iba a hacer armas con un revólver contra la Sra. Caull si se hubiera resistido a. su tentativa- de ponerla fuera de su casa. Según *785aparece de su faz no creemos que alegaba una causa razo-nable para la demora del juicio. Se ha indicado que en soli-citudes de esta clase no es sólo el derecho del peticionario a obtener su libertad la cuestión envuelta, sino a estar libre en la comunidad del carg’o que sobre él pende. Porque un juez de paz que está ausente pudiera ofrecer prueba tendente a demostrar que en el día en que los sucesos tuvieron lugar estaba el acusado ebrio y excitado y dijera que hubiera en ciertas condiciones empleado violencia en la persona de la Sra. Caull, esto no tiende a establecer el hecho de que el acu-sado realmente empleó dicha violencia. Por el contrario, la deducción más razonable que de la misma se desprende es que el acusado negaba el acto de violencia y solamente hablaba de lo que hubiera hecho en alguna ocasión que no se deter-mina si la Sra. Caull se hubiera negado a salir de la casa. Una eventualidad sobre otra eventualidad.
Pero analizando el affidavit de acuerdo con los princi-pios establecidos por las cortes, creemos que los hechos que en el mismo se refieren eran dudosamente pertinentes y que jamás fué demostrada su esencialidad (materiality). En una moción para obtener una suspensión debe siempre estable-cerse la esencialidad (materiality) de las alegaciones.
En el caso de Ford v. Superior Court, 118 Pac. 99, supra, se establecen las reglas para una moción sobre suspensión, como sigue: “Tres cosas son necesarias para suspender nn juicio: Primero, que el testigo sea realmente esencial (material) y así parece a la corte; segundo, que la parte que hace la solicitud no haya sido culpable de negligencia; y tercero, que pueda conseguirse al testigo en la fecha para la cual ha sido suspendido el juicio.” En otras palabras, deberá probarse la esencialidad (materiality). 6 R. C. L. 556, 74 Am. Dec. 147.
Nuestro propio Código de Enjuiciamiento Civil expresa la ley.
“Artículo 202. — Una moción para transferir un juicio por falta de prueba, sólo puede hacerse mediante declaración escrita y jurada *786‘-demostrando la importancia esencial (materiality) de la prueba con \que se cuenta, y que se ha practicado la debida diligencia para obte-nerla. La corte podrá también exigir al solicitante que exprese me-diante declaración escrita y jurada, las pruebas que- espera conse-guir * *
El Pueblo v. Gallart, 11 D. P. R. 377; El Pueblo v. Román, 18 D. P. R. 219, son dos casos criminales que también mues-tran los requisitos de una moción sobre suspensión de la causa.
Alega la denuncia que el acusado agredió con los puños en el barrio de Candelaria a la Sra. Oaull. El affidavit tiende a demostrar que en el caso de su negativa a salir de su casa él hubiera usado un revólver contra ella. Las dos cosas que se describen, la pretendida agresión y la verdadera agresión, son enteramente distintas. Creemos que era necesario para el Gobierno demostrar la relación lógica que existe entre los dos hechos. Si fuera sugerido que en un conflicto de prueba entre los dos partícipes principales la prueba ten-día a demostrar que el acusado estaba encolerizado y ebrio aunque la prueba sea remotamente pertinente, todavía no se ha demostrado que es esencial (material). Las supues-tas manifestaciones del acusado, como hemos visto, no admi-tían la violencia. Tendían a negarla. Ni en el affidavit ni •en la denuncia se dice que la casa del peticionario está situada en Candelaria. No hay nada que demuestre que tuvo lugar un verdadero acometimiento en la casa del peticionario. Se le hizo decir que si la Sra. Caulhno hubiera salido de la casa del peticionario él hubiera empleado violencia contra ella, pero no se acredita que estaba haciendo alusión al res gestee de la .supuesta agresión. El peticionario, a quien se presenta como que estaba ebrio y encolerizado podría haber estado haciendo referencia a cualquier suceso anterior ocurrido re-cientemente, o de mucho tiempo. Debe agregarse de paso, ■que si en la fecha de la supuesta violencia la embriaguez ■era un hecho esencial, no puede presumirse porque estuviera •ebrio el peticionario cuando' fué traído ante el juez de paz, *787que lo estuviera también al tener lugar la supuesta agresión. No se ha probado el tiempo que había transcurrido y el peti-cionario pudo haberse embriagado después.-
Pero si se cousidera que la manifestación del peticio-nario citado en el affidavit se refiere a sucesos que tuvie-ron lugar en la casa del acusado y a la denuncia, ellos toda-vía no tienden necesariamente a probar un ataque criminal puesto que una persona en su casa tiene el derecho de emplear la fuerza que sea razonable para sacar a una persona que se niega a salir cuando así se le ordena legalmente. En tales circunstancias aun cuando el affidavit tienda a de-mostrar cierto estado de ánimo por parte del peticionario, la actituid que se le imputa tiene poca fuerza al tratar de probarse el mens rea (intento criminal) con respecto al delito que se describe en la denuncia.
Algunas de las manifestaciones hechas en el affidavit como ha sido presentado parecen ser improbables. Uno de los requisitos de un affidavit sobre suspensión de un juicio es que la prueba que trata de presentarse no solamente es esen-cial sino que no pudo obtenerse prueba de igual clase. El affidavit expresa que el acusado fué llevado a presencia del magistrado, ebrio y excitado. Si' fué llevado allí, debió ha-berlo sido por alguna otra persona. No existe nada que indique que el acusado estaba solo con el juiez de paz en el momento en que se hizo la declaración. Por el contrario lo que debe entenderse del affidavit es que había sido arres-tado y traído a presencia del juez de paz, y si fué llevado allí,- debió haber sido por una o más personas. Se representa al peticionario como que estaba tan indisciplinado que el juez de paz tuvo que llamarle al orden y, por tanto, parece ser la cosa más improbable que fuera el juez de paz la única persona que oyera las palabras del acusado. T en cuanto a este estado de embriaguez si era un hecho que hacía refe-rencia al momento del supuesto acometimiento, alguna otra persona debió haber estado en condiciones de poder decla-rar acerca de este estado aun cuando haya de suponerse que *788la perjudicada no podía. Puede ser cierto, como expresa el affidavit, que el Sr. Lavandero es la única persona que puede declarar acerca de estos hechos, pero su manifesta-ción no está corroborada por el resto del affidavit, todo lo cual entra a formar parte de la consideración de si este affidavit constituía causa razonable para la negativa a’ sobre-seer la causa.
Existe, sin embargo, otra razón y ésta es la forma del affidavit. No se ha demostrado de qué parte adquirió el Fiscal estos hechos respecto a los cuales dice que el Sr. Lavan-dero declarará. El affidavit no muestra qué parte del mismo se hace por información y creencia y lo que el Fiscal sabía de propio conocimiento. Esto pudiera llegar a tener impor-tancia si en realidad de verdad el testigo en particular no era el único que podía declarar sobre los hechos.
No es una cuestión muy importante para el caso en vista de las demás consideraciones, pero creemos que la moción para obtener la suspensión dejó de mostrar diligencia, puesto que el testigo en particular que se necesitaba era y es de presumirse que sea un juez de paz y un funcionario del Go-bierno, que generalmente no se ausenta sin el consentimiento de su jefe administrativo. No se trató de hacer que per-maneciera aquí para el juicio o de conseguir que regresara pronto.
El caso de Ex parte Ford, se basó en gran parte en la teoría de un abuso de discreción por una corte inferior y se ha resuelto generalmente que el mandamus es procedente cuando existe tal abuso. Inglin et al. v. Hoppin et al., es un caso muy interesante en lo que respecta al particular. 156 Cal. 483, 105 Pac. 582. Nota 122 A. S. R. 746. Véase también la nota a 122 A. S. R.; 26 Cyc. 190.
Creemos que si alguna duda pudiera surgir respecto a la esencialidad (materiality) de los hechos que se pretenden probar, el negarse a sobreseer la causa constituyó un abuso-de discresión. Sin tomar en consideración las varias sus-pensiones, el' affidavit se- refería a cuestiones de tan poca *789importancia que si la condena dependía de este eslabón en el supuesto encadenamiento de la prueba, circunstancial o de otra clase, no valía la pena de seguir con el proceso del caso. Si se alegara que esta declaración era necesaria para resolver un conflicto en las declaraciones de dos personas aparentemente de igual veracidad, entonces después de pre-sentarse tal pretendida declaración cualquier jurado o cual-quier juez debe todavía tener una duda razonable. El hecho de que el acusado hay podido estar indisciplinado o embria-gado ante el juez de paz y las vagas referencias respecto a lo que hubiera hecho en cierta eventualidad, no tenía nada que ver con su credibilidad como testigo.
Ahora bien, ya pueda decirse que hubo abuso de discre-ción o que se diga que jamás llegó el momento de ejercitar dicha discreción a cuya última opinión nos inclinamos, muy poco importa para el caso. El auto no debe ser usado para regular la discreción judicial pero los actos judiciales pue-den ser regulados cuando no surge ninguna discreción o se abusa de la misma. En este último caso las cortes no pre-tenden regular la discreción. Ellas corrigen el abuso. El hecho de que teng’a la corte que determinar si un hecho o condición de hechos existe para el ejercicio de un claro deber no convierte al acto que ha de ejecutarse en un acto discre-cional. 26 Cyc. 161, nota 10.
Oreemos que el Gobierno no mostró razones suficientes para anular el derecho del peticionario a obtener el sobre-seimiento de una causa suspendida después de ciento veinte días sin el consentimiento y contra la oposición del peticio-nario. La causa fué señalada tres veces para juicio y sus-pendida tres Aceces contra la oposición del peticionario. Para justificar la negativa al sobreseimiento debió haberse pre-sentado una razón sustancial.
Debe expedirse el auto.
Com lugar la solicitud y ordenada la expedi-ción de un auto de mandamus perentorio.
*790Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y HutcMson.